PER CURIAM.
Although we agree with the appellant that a question for the jury’s determination is presented when the evidence is viewed, as it must be, in a light most favorable to her, and that, therefore, the defendant was not entitled to have the verdict for the plaintiff set aside and a judgment entered in accordance with the defendant’s motion for directed verdict, see Ligman v. Tardiff, 466 So.2d 1125 (Fla. 3d DCA 1985), we do not agree that the appellant is thus entitled to have the jury verdict in her favor reinstated. Instead, based upon the trial court’s express and entirely justified further finding that “the jury verdict was contrary to the manifest weight and probative force of the evidence and does not comport with justice in this case,” the judgment for the defendant is reversed, and the case is remanded to the trial court for a new trial.
Reversed and remanded.